DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 10, 12-16, 20 and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brimhall et al (US 5,242,393).
Regarding claim 10, Brimhall discloses a suction catheter adaptor assembly comprising: an adaptor body 12 comprising a proximal end 14, a distal end 16, and an inner surface defining a passageway between the proximal and distal ends (fig 1); and a seal comprising a flexible radial flange 32 and a plunger 34, the radial flange having an access aperture 28 therethrough, and the plunger comprising an elongate shaft 34 comprising a distal end portion (fig 1), wherein the seal is coupled with the adaptor body such that the radial flange intersects the passageway and the elongate shaft extends from a proximal end portion, coupled to the radial flange (fig 1), to a distal end portion 38/50, extending beyond the distal end of the adaptor body (fig 4, extending past body 12; see annotated figure below); wherein deflection of the radial flange toward the distal end of the adaptor body moves the plunger, relative to the adaptor body, toward the distal end of the adaptor body (fig 1 vs fig 4).  

    PNG
    media_image1.png
    428
    691
    media_image1.png
    Greyscale

Regarding claim 12, wherein the annular head comprising a cross-sectional thickness that is equal to or greater than a cross-sectional thickness of a wall of the elongate shaft (fig 1).  
Regarding claim 13, wherein the elongate shaft comprises a cylindrical cross-sectional profile (fig 1).  
Regarding claim 14, wherein the seal comprises a passageway extending through the access aperture and the plunger (fig 1).  
Regarding claim 15, wherein a fluid aperture 44 extends through a wall of the elongate shaft to fluidly couple the passageway through the seal to an outer surface of the elongate shaft (fig 1).  
Regarding claim 16, wherein an outer surface of the elongate shaft comprises concave channel about a circumference of the elongate shaft (formed between 30 and 40, fig 1).  
Regarding claim 20, wherein deflection of the radial flange toward the proximal end of the adaptor body retracts the plunger toward the proximal end of the adaptor body (Col.3 ll 26-33).
Regarding claim 21, wherein, when the plunger moves towards the distal end of the adaptor body, the distal end portion of the elongate shaft moves away from the distal end of the adaptor body in a direction away from the proximal end of the adaptor body (fig 1 vs fig 4).
Terminal Disclaimer
The terminal disclaimer filed on 2/4/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10,463,821 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 1-9 are allowed. The examiner did not find a teaching or suggestion for the claimed adaptor body/airway adaptor cooperation such that the seal of the adaptor body is capable of interacting with the airway adaptor as claimed. Closest art Brimhall has a connector 22 on the distal end of the adaptor body and removing said connector so the device could connect with the airway adaptor would change the principle operation of the device.
Claims 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Similar to claim 1, the examiner did not find a teaching or suggestion for adding the claimed airway adaptor without changing the principle operation of Brimhall.
Response to Arguments
Applicant’s amendments have overcome the previous rejections and 112 rejections. 
Applicant's remaining arguments filed 2/4/2022 have been fully considered but they are not persuasive. 
As Applicant underlined on page 7 of the arguments, Brimhall teaches a male Luer type connector 22 at the distal end 16 of valve housing 12, the Luer type connector is not the valve housing/adaptor body. The valve housing 12 was cited as the adaptor body, not Luer type connector 22. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY JAMES OSINSKI whose telephone number is (571)270-3640. The examiner can normally be reached Monday to Thursday 9AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571)272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/BRADLEY J OSINSKI/Primary Examiner, Art Unit 3783